Exhibit 10.2

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.

 

LOGO [g500075img249.jpg]  

CLIFFORD CHANCE LLP

 

EXECUTION VERSION

 

 

CARFIN FINANCE INTERNATIONAL LIMITED

AS ISSUER

DEUTSCHE BANK AG, LONDON BRANCH

AS ISSUER CASH MANAGER

DEUTSCHE TRUSTEE COMPANY LIMITED

AS ISSUER SECURITY TRUSTEE

AVIS FINANCE COMPANY LTD

AS SUBORDINATED LENDER

 

 

ISSUER SUBORDINATED FACILITY AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page  

SECTION A DEFINITIONS AND INTERPRETATION

     2    1.    Definitions      2    2.    Principles of Interpretation      2
   3.    Common Terms      2   

SECTION B THE SUBORDINATED FACILITY

     3    4.    The Subordinated Facility      3   

SECTION C AVAILABILITY AND UTILISATION OF THE SUBORDINATED FACILITY

     5    5.    Availability of the Subordinated Facility      5    6.   
Utilisation      5   

SECTION D INTEREST

     6    7.    Interest periods and duration      6    8.    Payment and
Calculation of Interest      6   

SECTION E REPAYMENT

     8    9.    Repayment      8   

SECTION F EVENT OF DEFAULT

     11    10.    Event of Default      11   

SECTION G EVIDENCE OF DEBT

     12    11.    Evidence of Debt      12   

SECTION H MISCELLANEOUS

     13    12.    Further Assurance      13    13.    Entire Agreement      13
   14.    Variation      13    15.    Exercise of Rights and Remedies      14   
16.    Continuation of Obligations      14    17.    Assignment and
Subcontracting      14    18.    Third Party Transaction Rights      15   

SECTION I PAYMENT PROVISIONS

     16    19.    Calculations and Payments      16    20.    Taxes      17   

SECTION J GOVERNING LAW PROVISIONS

     18    21.    Governing Law      18    22.    Jurisdiction      18    23.   
Execution      18   

Schedule 1 Subordinated Advance Drawdown Notice

     19   

Schedule 2 Reset Notice

     20   

EXECUTION PAGE

     22   

 

- i-



--------------------------------------------------------------------------------

THIS ISSUER SUBORDINATED FACILITY AGREEMENT is made on 5 March 2013

BETWEEN

 

(1) CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland (the
“Issuer”);

 

(2) DEUTSCHE BANK AG, LONDON BRANCH, a public company duly organised and
existing under the laws of the Federal Republic of Germany and having its
principal place of business at Taunusanlage 12, Frankfurt (Main) acting through
its London Branch operating in the United Kingdom under branch number BR00005,
whose address for the purposes of this Agreement is at Winchester House, 1 Great
Winchester Street, London EC2N 2DB (the “Issuer Cash Manager”);

 

(3) DEUTSCHE TRUSTEE COMPANY LIMITED, a company incorporated under the laws of
England and Wales, with company number 00338230, whose registered office is at
Winchester House, 1 Great Winchester Street, London EC2N 2DB, United Kingdom
(the “Issuer Security Trustee”); and

 

(4) AVIS FINANCE COMPANY LTD (registered number 02123807) whose registered
office is at Avis Budget House, Park Road, Bracknell, Berkshire RG12 2EW (the
“Subordinated Lender”).

WHEREAS:

 

(A) The Issuer has entered into the Issuer Note Issuance Facility Agreement,
under which the Senior Noteholders agree to make available to the Issuer a
variable funding note purchase facility on the terms set out therein.

 

(B) The Issuer has entered into the FleetCo Facility Agreements, under which the
Issuer has agreed to make advances to the FleetCos on the terms set out therein.

 

(C) The Subordinated Lender has agreed to make advances to the Issuer in euro to
allow the Issuer to inter alia fund advances under the relevant FleetCo Facility
Agreements, the Issuer Reserve Required Amount and to finance any gross-up
required under the terms of the Issuer Note Issuance Facility Agreement.

 

- 1-



--------------------------------------------------------------------------------

THE PARTIES AGREE AS FOLLOWS:

SECTION A

DEFINITIONS AND INTERPRETATION

 

1. DEFINITIONS

Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions Agreement dated on or about the date
hereof, and entered into by, amongst others, the Issuer, the Issuer Security
Trustee and the Transaction Agent (the “Master Definitions Agreement”) (as the
same may be amended, varied or supplemented from time to time).

“Issuer Subordinated Advance Repayment Date” means, in respect of an Issuer
Subordinated Advance, the repayment date in respect of such advance.

“Minimum Subordinated Loan Amount” means, at any time, the amount equal to:

 

  (a) the Credit Enhancement Required Amount at such time; less

 

  (b) any Available LC Commitment Amount.

“Subordinated Loan Amount” means the amount specified in the Subordinated
Advance Drawdown Notice and shall be an amount equal to or more than the Minimum
Subordinated Loan Amount.

 

2. PRINCIPLES OF INTERPRETATION

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full
herein.

 

3. COMMON TERMS

 

3.1 Incorporation of Common Terms

This Agreement shall have expressly and specifically incorporated into it the
Common Terms of the Framework Agreement as though they were set out in full in
this Agreement. If there is any conflict between this Agreement and the
Framework Agreement, this Agreement shall prevail.

 

3.2 Conflict with Common Terms

If there is any conflict between the Common Terms as incorporated by reference
into this Agreement and the other provisions of this Agreement, the provisions
of the incorporated Common Terms shall prevail to the fullest extent permitted
by applicable law.

 

3.3 Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Agreement
and those given in the Master Definitions Agreement or any other Transaction
Document, the definitions set out in this Agreement will prevail.

 

- 2-



--------------------------------------------------------------------------------

SECTION B

THE SUBORDINATED FACILITY

 

4. THE SUBORDINATED FACILITY

 

4.1 Grant of the Subordinated Facility

The Subordinated Lender grants to the Issuer, upon the terms and subject to the
conditions hereof, a committed euro revolving credit facility fully committed in
an amount equal to the Minimum Subordinated Loan Amount or such other increased
euro amount that may be agreed from to time in writing by the Subordinated
Lender provided that the total commitment amount of all Issuer Subordinated
Advances under this Agreement shall not be subject to a maximum amount.

 

4.2 Purpose

 

  4.2.1 The proceeds of each Issuer Subordinated Advance made after the first
Issuer Subordinated Advance Drawdown Date will be applied in or towards:

 

  (a) funding the drawings requested under the relevant FleetCo Facility
Agreement;

 

  (b) funding the Issuer Reserve Required Amount;

 

  (c) financing any gross-up amount required under the terms of the Issuer Note
Issuance Facility Agreement (if any);

 

  (d) financing the exercise of a Spain Repayment Option if and to the extent
the Subordinated Lender determines to exercise such option;

 

  (e) funding any expenses due and payable by the Issuer and the FleetCos on the
Initial Funding Date;

 

  (f) funding any premium payable on entering into the Issuer Hedging Agreement;

 

  (g) financing other amounts due and payable by the Issuer in accordance with
the applicable Issuer Priority of Payments to the extent not referred to in
paragraphs (a) to (d) above.

 

  4.2.2 If the relevant Issuer Subordinated Advance is drawn for the purposes
set out in clauses 4.2.1(b), 4.2.1(c), 4.2.1(e), 4.2.1(f) or 4.2.1(g) above,
such Issuer Subordinated Advance shall not be applied by the Issuer to advance
to the relevant FleetCo under the relevant FleetCo Facility Agreement and shall
instead be used by the Issuer to fund the Issuer Reserve Required Amount make
payment in relation to such required gross-up amount due and payable under the
Issuer Note Issuance Facility Agreement, to fund any expenses due and payable by
the Issuer and the FleetCos on the Initial Funding Date, to pay any premium due
on entering into the Issuer Hedging Agreement or to pay any other amounts due
and payable by the Issuer in accordance with the applicable Issuer Priority of
Payments.

 

- 3-



--------------------------------------------------------------------------------

  4.2.3 If the relevant Issuer Subordinated Advance is drawn for the purposes
set out in clause 4.2.1(d) above, such Issuer Subordinated Advance shall not be
applied by the Issuer to advance to the relevant FleetCo under any FleetCo
Facility Agreement and shall instead be used by the Issuer to make payment
pursuant to clause 6.2.1 of the Framework Agreement.

 

- 4-



--------------------------------------------------------------------------------

SECTION C

AVAILABILITY AND UTILISATION OF THE SUBORDINATED FACILITY

 

5. AVAILABILITY OF THE SUBORDINATED FACILITY

The Subordinated Lender shall make an Issuer Subordinated Advance to the Issuer
if the Issuer (or the Issuer Cash Manager on its behalf in accordance with
paragraph 2.7(ii), Schedule 1 of the Issuer Cash Management Agreement) has
delivered a Subordinated Advance Drawdown Notice to the Subordinated Lender
(with a copy to the Issuer Security Trustee and the Transaction Agent) not later
than midday (London time) on the third Business Day before the proposed Issuer
Subordinated Advance Drawdown Date.

 

6. UTILISATION

The Issuer may, from time to time or upon delivery of a Senior Advance Drawdown
Notice, deliver a Subordinated Advance Drawdown Notice for the Subordinated Loan
Amount substantially in the form set out in Schedule 1 (Subordinated Advance
Drawdown Notice) hereto.

 

- 5-



--------------------------------------------------------------------------------

SECTION D

INTEREST

 

7. INTEREST PERIODS AND DURATION

The period for which each Issuer Subordinated Advance is outstanding shall be
divided into successive periods, each of which (other than the first, which
shall begin on (and include) the day the Issuer Subordinated Advance is made)
shall begin on (and include) a Settlement Date and end on (but exclude) the
earlier of (a) the next following Settlement Date, and (b) if such Issuer
Subordinated Advance Repayment Date precedes the next following Settlement Date,
the relevant Issuer Subordinated Advance Repayment Date (each an “Issuer
Subordinated Advance Interest Period”).

 

8. PAYMENT AND CALCULATION OF INTEREST

 

8.1 Payment of interest

With respect to any Issuer Subordinated Advance, the Issuer shall pay accrued
interest on that Issuer Subordinated Advance on each Settlement Date, in
accordance with the applicable Issuer Priority of Payments.

 

8.2 Calculation of interest

Subject to Clause 8.3 below, the rate of interest on each Issuer Subordinated
Advance for each Issuer Subordinated Advance Interest Period shall be EURIBOR
plus a margin of [REDACTED]. The amount of interest payable in respect of each
Issuer Subordinated Advance shall be calculated by the Central Servicer in
accordance with the Central Servicing Agreement.

 

8.3 Resetting the margin on the Issuer Subordinated Facility Agreement

 

  8.3.1 The Issuer and the Subordinated Lender may agree to reset the margin
applicable to the Issuer Subordinated Facility Agreement on the first Settlement
Date falling in January in each year (the “Reset Date”) in accordance with the
provisions of this clause 8.3.

 

  8.3.2 The margin applicable in respect of each Issuer Subordinated Advance
made under this Issuer Subordinated Facility Agreement shall not exceed an arm’s
length margin (the “Reset Margin”).

 

  8.3.3 In the event that the Subordinated Lender wishes to reset the margin
applicable to the Issuer Subordinated Facility Agreement it shall notify the
Issuer of its intention at least 20 days prior to the Reset Date by sending a
notice to the Issuer substantially in the form set out in Schedule 2 (a “Reset
Notice”).

 

  8.3.4 In the event that the Issuer receives a Reset Notice and the Reset
Margin set out in that notice does not exceed [REDACTED] the Issuer shall,
subject to the Reset Margin being an arm’s length margin, as required by clause
8.3.2 above, countersign the Reset Notice and return it to the Subordinated
Lender (with a copy to the Issuer Cash Manager) by no later than 5 Business Days
prior to the Reset Date.

 

- 6-



--------------------------------------------------------------------------------

  8.3.5 In the event that the Issuer receives a Reset Notice and the Reset
Margin set out in the notice exceeds [REDACTED] subject to the Reset Margin
being an arm’s length margin, as required by clause 8.3.2 above, the Issuer may
only countersign the Reset Notice and return it to the Subordinated Lender (with
a copy to the Issuer Cash Manager) if it has received the prior written consent
of the Transaction Agent.

 

  8.3.6 The Reset Margin shall apply to each Subordinated Loan Advance drawn on
or after the Settlement Date falling immediately after the Reset Date.

 

- 7-



--------------------------------------------------------------------------------

SECTION E

REPAYMENT

 

9. REPAYMENT

 

9.1 Repayment of Advances

 

  9.1.1 Subject to the conditions set out in this Clause 9.1, (a) where the
Issuer has delivered a Subordinated Advance Drawdown Notice in relation to an
Issuer Subordinated Advance which is drawn on the same day as a Senior Advance
and is for the purpose set out in clause 4.2.1(a) above, the Issuer shall repay
such Issuer Subordinated Advance on the Issuer Subordinated Advance Repayment
Date (which, for the avoidance of doubt, shall be the same date as the
corresponding Senior Advance Repayment Date) in accordance with the applicable
Issuer Priority of Payments and (b) in all other cases, the Issuer shall repay
an Issuer Subordinated Advance on an Issuer Subordinated Advance Repayment Date
which may not correspond to a Senior Advance Repayment Date.

 

  9.1.2 Without prejudice to the Issuer’s obligation under Clause 9.1.1 above,
if an Issuer Subordinated Advance is to be made available to the Issuer:

 

  (a) on the same day that a maturing Issuer Subordinated Advance is due to be
repaid by the Issuer; and

 

  (b) for the purpose of refinancing the maturing Issuer Subordinated Advance,
the aggregate amount of the new Issuer Subordinated Advance shall be treated as
if applied in or towards repayment of the maturing Issuer Subordinated Advance
so that:

 

  (i) if the amount of the maturing Issuer Subordinated Advance exceeds the
aggregate amount of the new Issuer Subordinated Advance:

 

  (A) the Issuer will only be required to pay an amount in cash equal to that
excess; and

 

  (B) the new Issuer Subordinated Advance shall be treated as having been made
available and applied by the Issuer in or towards repayment of the maturing
Issuer Subordinated Advance and the Subordinated Lender will not be required to
make the new Issuer Subordinated Advance available in cash; and

 

  (ii) if the amount of the maturing Issuer Subordinated Advance is equal to or
less than the aggregate amount of the new Issuer Subordinated Advance:

 

  (A) the Issuer will not be required to make any payment in cash; and

 

- 8-



--------------------------------------------------------------------------------

  (B) the Subordinated Lender will be required to make a payment in respect of
the new Issuer Subordinated Advance only to the extent that the new Issuer
Subordinated Advance exceeds the maturing Issuer Subordinated Advance and the
remainder of the new Issuer Subordinated Advance shall be treated as having been
made available and applied by the Issuer in or towards repayment of the maturing
Issuer Subordinated Advance.

 

  9.1.3 The repayment (in whole or in part) of an Issuer Subordinated Advance on
an Issuer Subordinated Advance Repayment Date which is (a) a Settlement Date is
subject to the provision of a Monthly Central Servicer Report by the Central
Servicer to the Transaction Agent on the relevant Reporting Date or (b) a Senior
Advance Repayment Date (but not a Settlement Date) is subject to the provision
of a an Intra-Month Central Servicer Report by the Central Servicer to the
Transaction Agent on the relevant Intra-Month Reporting Date.

 

  9.1.4 The repayment (in whole or in part) of an Issuer Subordinated Advance on
an Issuer Subordinated Advance Repayment Date which is neither a Settlement Date
nor a Senior Advance Repayment Date is subject to the provision of an
Intra-Month Central Servicer Report from the Central Servicer to the Transaction
Agent on the relevant Intra-Month Reporting Date, provided that:

 

  (a) the provision by the Central Servicer to the Transaction Agent of the
Intra-Month Central Servicer Report is at least 4 Business Days before the
proposed Issuer Subordinated Advance Repayment Date;

 

  (b) the Central Servicer specifies in such Intra-Month Central Servicer
Report: (a) the proposed repayment amount; and (b) the proposed Issuer
Subordinated Advance Repayment Date; and

 

  (c) the Transaction Agent has confirmed to the Issuer Cash Manager, the Issuer
and the Central Servicer on or prior to the third Business Day prior to the
proposed Issuer Subordinated Advance Repayment Date (so far as it is aware and
based on the Intra-Month Central Servicer Report received pursuant to (a) above)
that the Issuer Borrowing Base Test, the Country Asset Value Test and the
Country Concentration Limits in clause 4.1.40 of the Framework Agreement
(Country Concentration Limits), in each case taking into account the proposed
Issuer Subordinated Advance Repayment Date, has been complied with by the Issuer
and the FleetCos (as applicable).

 

  9.1.5 Notwithstanding the above provisions, (i) any Issuer Subordinated
Advance drawn pursuant to clauses 4.2.1(b), 4.2.1(c), 4.2.1(e), 4.2.1(f) and
4.2.1(g) above shall be solely repaid from the amounts received by the Issuer
from the relevant FleetCo pursuant to item (i) of each relevant FleetCo
Pre-Enforcement Priority of Payments and item (h) of each relevant FleetCo
Post-Enforcement Priority of Payments; (ii) any Issuer Subordinated Advance
drawn pursuant to clause 4.2.1(d) above shall be solely repaid from the amounts
received by the Issuer from the Dutch FleetCo, Spanish Branch under the relevant
FleetCo Spanish Facility Agreement pursuant to the Issuer Spain TRO Declaration
of Trust.

 

- 9-



--------------------------------------------------------------------------------

  9.1.6 All amounts outstanding under the Issuer Subordinated Facility Agreement
shall be repaid on the Final Maturity Date, provided that (i) the Issuer has
sufficient funds in the Issuer Transaction Account to make such repayment to the
Subordinated Lender in accordance with the applicable Issuer Priority of
Payments and (ii) the Senior Notes have been unconditionally prepaid in full and
all other obligations of the Issuer under the Transaction Documents to which it
is a party which rank senior to the Issuer Subordinated Advance under each of
the Issuer Priority of Payments have been irrevocably and unconditionally
discharged in full.

 

  9.1.7 On or promptly after the Settlement Date immediately succeeding
repayment of 100 per cent. of (1) all amounts due and payable by the Issuer
according to the relevant Issuer Priority of Payments (other than amounts due
and payable under this Agreement) and (2) the Issuer Subordinated Advances made
to the Issuer, the Subordinated Lender shall unconditionally and irrevocably
release the Issuer from all of its obligations under this Agreement.

 

- 10-



--------------------------------------------------------------------------------

SECTION F

EVENT OF DEFAULT

 

10. EVENT OF DEFAULT

Subject to and in accordance with the Issuer Deed of Charge and the Framework
Agreement, upon delivery of an Enforcement Notice and at any time thereafter,
and following the repayment in full of the Senior Advances under the Issuer Note
Issuance Facility Agreement and any other amounts ranking senior to the Issuer
Subordinated Advance due and payable to the other Issuer Secured Creditors, the
Subordinated Lender may, by notice to the Issuer, declare all or any part of the
Issuer Subordinated Advances to be immediately due and payable (whereupon the
same shall become so payable together with accrued interest thereon and any
other sums then owed by the Issuer hereunder).

 

- 11-



--------------------------------------------------------------------------------

SECTION G

EVIDENCE OF DEBT

 

11. EVIDENCE OF DEBT

The Subordinated Lender shall maintain in accordance with its usual practice
accounts evidencing the amounts from time to time lent by and owing to it
hereunder.

 

- 12-



--------------------------------------------------------------------------------

SECTION H

MISCELLANEOUS

 

12. FURTHER ASSURANCE

Each of the Subordinated Lender and the Issuer shall (at the cost of the
Subordinated Lender) do and execute, or arrange for the doing and execution of,
each act, document and thing required in order to implement and/or give effect
to this Agreement and the arrangements contemplated by it.

 

13. ENTIRE AGREEMENT

 

13.1 Entire Agreement

This Agreement supersedes any previous agreements between the parties relating
to the subject matter of this Agreement, save that each Party hereto
acknowledges the arrangements which have been entered into pursuant to the terms
of the Framework Agreement and the Issuer Deed of Charge and agrees that all
actions to be taken, discretion to be exercised and other rights vested in the
Subordinated Lender under this Agreement shall only be exercisable as provided
in or permitted by the Issuer Deed of Charge and the Framework Agreement.

 

13.2 No Reliance

Each Party agrees that:

 

  13.2.1 it has not entered into this Agreement in reliance upon any
representation, warranty or undertaking of any other Party which is not
expressly set out or referred to in this Agreement;

 

  13.2.2 except in respect of an express representation or warranty under any of
the Transaction Documents, it shall not have any claim or remedy (whether in
equity, contract or tort, under the Misrepresentation Act 1967 or in any other
way) in respect of any misrepresentation or breach of warranty by any other
Party or in respect of any untrue statement by any other Party, regardless of
whether such misrepresentation, breach or untrue statement was made, occurred or
was given prior to the execution of this Agreement.

 

13.3 Breach of Duty

Nothing in this Clause 13 (Entire Agreement), the Framework Agreement or the
Issuer Deed of Charge shall have the effect of limiting or restricting any
liability of the Issuer or the Subordinated Lender arising as a result of any
Breach of Duty.

 

14. VARIATION

 

14.1 Variation of this Agreement

A variation of any this Agreement is valid only if it is in writing and signed
by or on behalf of each Party.

 

- 13-



--------------------------------------------------------------------------------

15. EXERCISE OF RIGHTS AND REMEDIES

 

15.1 No waiver

A failure to exercise or delay in exercising a right or remedy provided by this
Agreement or by law does not constitute a waiver of the right or remedy or a
waiver of other rights or remedies. No single or partial exercise of a right or
remedy provided by this Agreement or by law prevents further exercise of the
right or remedy or the exercise of another right or remedy.

 

15.2 Rights and remedies cumulative

The rights and remedies contained in this Agreement are cumulative and not
exclusive of rights or remedies provided by law.

 

16. CONTINUATION OF OBLIGATIONS

Except to the extent that they have been performed and except where this
Agreement specifically provides otherwise, indemnities and obligations contained
in this Agreement remain in force after the date on which they were expressed to
take effect until the Final Discharge Date.

 

17. ASSIGNMENT AND SUBCONTRACTING

 

17.1 Successors

This Agreement shall be binding upon and enure to the benefit of each Party
which is a party to this Agreement or is otherwise bound by its terms and its or
any subsequent successors, transferees and assigns.

 

17.2 Assignment

 

  17.2.1 No Party may assign or transfer or purport to assign or transfer its
right or obligation under this Agreement.

 

  17.2.2 The Subordinated Lender may assign its rights or transfer its
obligations under this Agreement to another company within the Avis Group
provided that:

 

  (a) the Subordinated Lender has certified in writing to the Transaction Agent,
prior to such proposed assignment or transfer, that such assignment or transfer
does not adversely affect the tax position of the Issuer;

 

  (b) (i) if the proposed transferee does not undertake treasury functions
within the Avis Europe Group equivalent to those undertaken by the Subordinated
Lender (and the Subordinated Lender shall give the Transaction Agent prior
notice of such absence of function), the transferee’s obligations under this
Agreement are unconditionally guaranteed by Finco and Avis Europe and such
guarantee is in a form satisfactory to the Transaction Agent and (ii) if the
proposed transferee does undertake treasury functions within the Avis Europe
Group equivalent to those undertaken by the Subordinated Lender, the prior
written consent of the Majority Senior Noteholders to such assignment is
obtained;

 

- 14-



--------------------------------------------------------------------------------

  (c) the Parent issues a performance guarantee and indemnity in respect of the
obligations of the transferee in a form satisfactory to the Transaction Agent
before the completion of a proposed assignment or transfer;

 

  (d) the new Subordinated Lender entered into a subordinated facility agreement
substantially in the same form as this Agreement; and

 

  (e) the new Subordinated Lender delivers to the Issuer, the Issuer Security
Trustee, the Transaction Agent and the Issuer Cash Manager a duly completed and
executed Accession Deed substantially in the form set out in Part 1 of Schedule
6 (Forms of Accession Deed) to the Framework Agreement on or prior to the date
of the assignment or transfer.

The requirement in paragraph (b) above may be waived with the consent of the
Majority Senior Noteholders, such consent not to be unreasonably withheld.

 

17.3 Benefit

Each Party is entering into this Agreement for its benefit and not for the
benefit of another person.

 

17.4 Delegation

Except where this Agreement specifically provides otherwise, no Party may
subcontract or delegate the performance of any of its obligations under this
Agreement.

 

18. THIRD PARTY TRANSACTION RIGHTS

Rights under this Agreement only accrue to the Parties. Accordingly a person who
is not a Party shall have no rights under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Agreement, but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

- 15-



--------------------------------------------------------------------------------

SECTION I

PAYMENT PROVISIONS

 

19. CALCULATIONS AND PAYMENTS

 

19.1 Basis of accrual

Except as otherwise provided in this Agreement, any interest, commitment
commission, or fees due from one Party to another under any this Agreement shall
accrue from day to day and shall be calculated on the basis of a year of 360
days.

 

19.2 Currency of account and payment

The euro is the currency of account and payment for each and every sum at any
time due from one Party to another under this Agreement, except that each
payment in respect of costs and expenses in respect of this Agreement shall be
made in the currency in which the same were incurred.

 

19.3 Payments to the Subordinated Lender

On each date to which this Agreement requires an amount to be paid to the
Subordinated Lender, such amount shall be paid no later than close of banking
hours in London on the due date.

 

19.4 Payments to the Issuer

On each date on which this Agreement requires an amount to be paid by the
Subordinated Lender to the Issuer, the Subordinated Lender shall make the
relevant amount available to the Issuer by payment to the Issuer Transaction
Account for value on the due date no later than close of banking hours in London
on the due date.

 

19.5 Amounts not due to be held on trust

If the Subordinated Lender:

 

  19.5.1 receives any amount which should not have been paid out of the Issuer
Transaction Account and which it purports to apply; or

 

  19.5.2 purports to set off any amount owed to it by the Issuer in or towards
satisfaction of any sum owed by it under this Agreement other than out of
amounts in the Issuer Transaction Account and in strict accordance with this
agreement,

the Subordinated Lender shall hold the amount so received or applied on trust
for the Issuer and for application in accordance with this Agreement.

 

- 16-



--------------------------------------------------------------------------------

20. TAXES

 

20.1 No gross-up of payments made under the Issuer Subordinated Facility
Agreement

 

  20.1.1 All payments to be made by the Issuer to the Subordinated Lender
hereunder shall be made free and clear of any Tax Deduction for or on account of
all present and future Tax, unless such Tax Deduction is required by law.

 

  20.1.2 In the event of the Issuer being required to make a Tax Deduction from
a payment made under this Agreement, it shall promptly upon becoming aware
thereof notify the Subordinated Lender of such obligation and, subject to clause
20.1.3 below, shall make such payments to the Subordinated Lender subject to
such Tax Deduction.

 

  20.1.3 In the event that it is possible to eliminate the Tax Deduction or
reduce the rate at which that Tax Deduction is levied, the Issuer shall
co-operate with the Subordinated Lender in completing and/or complying with any
procedural formalities necessary for the Issuer to obtain an elimination or
reduction in the amount of the Tax Deduction. The Issuer shall thereafter make
all payments under this Agreement to the Subordinated Lender at that reduced
rate.

 

  20.1.4 If the Issuer makes any payment hereunder in respect of which it is
required to make a Tax Deduction, it shall pay the full amount required to be
deducted or withheld to the relevant taxation or other authority within the time
allowed for such payment under applicable law and shall deliver to the
Subordinated Lender, within 30 days after such payment falls due to the
applicable authority, any original receipt (or a certified copy thereof) issued
by such authority evidencing such payment.

 

  20.1.5 For the avoidance of doubt, the Issuer will not be obliged to pay any
additional amounts to the Subordinated Lender in the event that a Tax Deduction
is required to be made from a payment made to the Subordinated Lender.

 

20.2 Representation and covenant of the Subordinated Lender

 

  20.2.1 The Subordinated Lender is and will remain at all times:

 

  (a) the beneficial owner of all payments under the Issuer Subordinated
Facility Agreement; and

 

  (b) resident for tax purposes in the United Kingdom and is, under the laws of
the United Kingdom, subject, without any reduction computed by reference to the
amount of such payments, to UK corporation tax as respects interest payments
made under this Agreement.

 

  20.2.2 The Subordinated Lender does not and shall not receive payments under
this Agreement in connection with a trade or business carried on in Ireland
through a branch or agency.

 

- 17-



--------------------------------------------------------------------------------

SECTION J

GOVERNING LAW PROVISIONS

 

21. GOVERNING LAW

This Agreement and all non-contractual obligations arising out of or in
connection with it shall be governed by English law.

 

22. JURISDICTION

 

22.1 English courts

The courts of England have exclusive jurisdiction to settle any Dispute.

 

22.2 Convenient forum

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes between them and, accordingly, that they
will not argue to the contrary.

 

23. EXECUTION

The parties have executed this Agreement on the date stated at the beginning of
this Agreement.

 

- 18-



--------------------------------------------------------------------------------

SCHEDULE 1

SUBORDINATED ADVANCE DRAWDOWN NOTICE

From: Carfin Finance International Limited as the “Issuer”.

To: Avis Finance Company Limited, as the “Issuer Subordinated Lender”.

Copy to: Crédit Agricole Corporate and Investment Bank as Transaction Agent and
Avis Finance Company Limited as Central Servicer.

Dated:

Dear Sirs,

1. We refer to the Issuer subordinated facility agreement dated on or about
5 March 2013 (as from time to time amended, varied, novated or supplemented, the
“Issuer Subordinated Facility Agreement”). Terms defined in the Issuer
Subordinated Facility Agreement shall have the same meaning in this notice.

2. This notice is irrevocable.

3. We hereby give you notice that, pursuant to the Issuer Subordinated Loan
Facility Agreement, we wish you to make an Issuer Subordinated Advance on the
next Settlement Date as follows:

 

  (a) Principal amount of Issuer Subordinated Advance: [—]

 

  (b) Issuer Subordinated Advance Drawdown Date: [—]

 

  (c) Issuer Subordinated Advance Repayment Date: [—]

 

  (d) Purpose of Issuer Subordinated Advance: [cross-refer to specific
sub-clause of 4.2.1].

4. The proceeds of this Issuer Subordinated Advance should be credited to the
Issuer Transaction Account.

 

Yours faithfully,

 

Authorised signatory

 

for and on behalf of

 

Carfin Finance International Limited

 

- 19-



--------------------------------------------------------------------------------

SCHEDULE 2

RESET NOTICE

From: Avis Finance Company Limited as the “Issuer Subordinated Lender”.

To: Carfin Finance International Limited as the “Issuer”.

Copy to: Crédit Agricole Corporate and Investment Bank as “Transaction Agent”
and Deutsche Bank AG, London Branch as “Issuer Cash Manager”.

Date: [—]

Dear Sirs,

 

1. We refer to the Issuer subordinated facility agreement dated on or about
5 March 2013 (as from time to time amended, varied, novated or supplemented, the
“Issuer Subordinated Facility Agreement”). Terms defined in the Issuer
Subordinated Facility Agreement shall have the same meaning in this notice.

 

2. This notice is irrevocable.

 

3. We hereby give you notice that, pursuant to clause 8.3 of the Issuer
Subordinated Facility Agreement, we wish to reset the margin applicable to the
Issuer Subordinated Facility Agreement.

 

4. Reset Margin: [—].

 

5. Reset Date: [—].

 

Yours faithfully,

 

Authorised signatory

 

for and on behalf of

Avis Finance Company Limited

 

- 20-



--------------------------------------------------------------------------------

Acknowledgement of Reset Notice

We accept the Reset Margin set out in the Reset Notice dated [—] and understand
that the Reset Margin will apply to each Issuer Subordinated Advance drawn on or
after the Settlement Date falling immediately after the Reset Date specified in
such Reset Notice.

 

Yours faithfully

 

Authorised signatory for and on behalf of Carfin Finance International Limited
(Copy to: the Transaction Agent and Issuer Cash Manager.)

 

- 21-



--------------------------------------------------------------------------------

EXECUTION PAGE

Issuer

SIGNED by a duly authorised attorney of

 

CARFIN FINANCE INTERNATIONAL LIMITED By:  

/s/ Karen Mc Crave

Name:   Karen Mc Crave Title:   Authorised Signatory

Issuer Cash Manager

DEUTSCHE BANK AG, LONDON BRANCH

 

By:   

/s/ Nick Rogivue

      By:   

/s/ Clive Rakestrow

Name:    Nick Rogivue       Name:    Clive Rakestrow Title:    Associate
Director       Title:    Associate Director

Issuer Security Trustee

DEUTSCHE TRUSTEE COMPANY LIMITED

 

By:   

/s/ Nick Rogivue

      By:   

/s/ Clive Rakestrow

Name:    Nick Rogivue       Name:    Clive Rakestrow Title:    Associate
Director       Title:    Associate Director

Subordinated Lender

AVIS FINANCE COMPANY LIMITED

 

By:  

/s/ Stuart Fillingham

Name:   Stuart Fillingham Title:   Director

 

- 22-